NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TECHNOLOGY PATENTS LLC,
Plain.tiff-Appellcant, '
V.
T-MOBILE (UK) LTD., T-MOBILE AUSTRIA GMBH,
T-MOBILE CZECH REPUBLIC A.S., T-MOBILE
DEUTSCHLAND GMBH, T-MOBILE HUNGARY CO.
LTD., T-MOBILE NETHERLANDS B.V., AND T-
MOBILE SLOVENSKO A.S.,
Defendants-Appellees, `
AND
ADVANCED INFO SERVICE PLC, ALSO KNOWN
AS AIS, BELL MOBILITY INC., CSL NEW WORLD
MOBILITY LIMITED, CHINA MOBILE PEOPLES
TELEPHONE COMPANY LIMITED, NOW KNOWN
AS CHINA MOBILE HONG KONG COMPANY
LIMITED, KT FREETEL CO. LTD., NOW KNOWN
AS KT CORPORATION, SINGAPORE TELECOM
MOBILE PRIVATE LIMITED, SINGAPORE
TELECOMMUNICATIONS LIMITED, ALSO KNOWN
AS SINGTEL, SINGTEL OPTUS PTY LIMITED,
STARHUB MOBILE PTE LTD., AND TELSTRA
CORPORATION LIMITED,
Defen,dants-Appellees,
AND

TECHNOLOGY PATENTS V. T-MOBILE 2
AMERICA MOVIL, S.A.B. DE C.V., CLARO, S.A.,
AMX ARGENTINA, S.A., AND RADIOMOVIL DIPSA,
S.A. DE C.V., ALSO KNOWN AS TELCEL,
Defendants-Appellees,
AND
BELGAC0M M0B1LE S.A., ALs0 KNOWN AS
PROx1Mus, M0B1LK0M AUSTRIA AG, sFR, ALSO
KN0WN As S0cIETE FRANcA1SE DE
RAD10TELEPH0NE S.A., SMART0NE MOB1LE
C0MMUN1CAT10NS L1MITED,TANG0 S.A.,
V01;)AF0NE czECH REPUBLIC A.S., v0DAF0NE
D2 GMBH, ALS0 KNOWN As v0DAFONE
GERMANY, v0DAF0NE EsPANA S.A., V0DAF0NE
ESsAR LTD., V0DAF0NE HUNGARY M0B1LE
'1‘ELEC0MMUN1CATI0NS LTD., v0DAF0NE
1RELAN1) LTD., v0DAF0NE L1BER'1‘EL B.V.,
V0DAF0NE L1M1TED,ALS0 KN0WN AS
VODAFONE UK, v0DAF0N1-3 NETWORK PTY.
LTD., v0DAF0NE NEW zEALAND, v0DAFONE
0MN1TEL N.v., v0DAF0NE P0RTUGAL,
c0MUN1cAC0ES PESS0A1S, S.A., v0DAF0NE
TELEK0MUNIKASY0N A.S., ALs0 KNOWN AS
V01)AF0NE TURKEY, mm V0DAF0NE-PANAF0N
HELLENIC TELEC0MMUN1cAT10NS C0MPANY
S.A., ALSO KNOWN AS VODAFONE-PANAFON S.A.,
Defendants-Appellees,
AND
TNL PCS S.A., ALSO KNOWN AS OI,
Defendant-Appellee,
AND
BASE N.V.lS.A., E-PLUS MOBILFUNK GMBH & CO.
KG, AND KPN B.V.,
Defendants-Appellees,
AND

3 TECHNOLOGY PATENTS V. T-MOBILE
BERMUDA DIGITAL COMMUNICATIONS LTD.,
Defen.dcmt-Appellee,
AND
BOUYGUES TELECOM S.A.,
Defen,dant-Appellee,
AND
CHUNGHWA TELECOM CO. LTD.,
FAR EASTONE TELCOMMUNICATIONS CO. LTD.,
AND TAIWAN MOBILE CO., LTD.,
Defen.dants-Appellees,
AND
CLICKATELL (PTY) LTD.,
Defendant-Appellee,
AND
FRANCE TELECOM ESPANA S.A., ALSO-KNOWN
AS ORANGE SPAIN, FRANCE TELECOM S.A.,
MOBISTAR N.V., ORANGE AUSTRIA
TELECOMMUNICATION GMBH, FORMERLY
KNOWN AS ONE GMBH, ORANGE
COMMUNICATIONS S.A., ALSO KNOWN AS
ORANGE SWITZERLAND, ORANGE FRANCE S.A.,
ORANGE PLC, ALSO KNOWN AS ORANGE U.K.,
ORANGE S.A., ORANGE SLOVENSKO A.S., AND
VOX MOBILE S.A.,
Defendants-Appellees,
AND
H3G S.P.A., ALSO KNOWN AS 3 ITALIA,
HUTCHISON 3G AUSTRIA GMBH, I'IUTCHISON 3G
UK LIMITED, AND HUTCHISON
TELECOMMUNICATIONS (HONG KONG)
LIMITED,
Defendants-Appellees,

TECHNOLOGY PATENTS V. T-MOBILE 4
AND
KDDI CORPORATION,
Defendcmt-Appellee,
AND
PCCW MOBILE HK LIMITED,
Defendant-Appellee,
AND
YAH00! INC.,
Defendcmt-Appellee,
AND
KABUSHIKI KAISHA NTT DOCOM0 AND
SOFTBANK MOBILE CORP.,
Defen,dants-Appellees,
AND
M3 WIRELESS LTD., `
Defendant-Appellee,
AND
NETCOM AS, NOW KNOWN AS TELIASONERA
NORGE AS AND TELIA DANMARK A/S,
Defendants-Appellees,
AND
TMN-TELECOMUNICACOES MOVEIS NACIONAIS,
S.A.,
Defendant-Appellee,
AND
02 (GERMAN`Y) GMBH & CO. OHG, 02 (UK)
LIMITED, 02 COMMUNICATIONS (IRELAND)
LTD., PEGASO PCS, S.A. DE C.V., TELEFONICA
MOVILES ARGENTINA, S.A., TELEFONICA
MOVILES ESPANA, S.A.U., TELEFONICA MOVILES
MEXICO, S.A. DE C.V., TELEFONICA 02 CZECH

5 TECHNOLOGY PATENTS V. T-MOBILE
REPUBLIC, A.S., TELEFON"ICA 02 EUROPE PLC,
ALSO KNOWN AS 02 PLC, TELEFONICA, S.A.,
VIVO PARTICIPACOES, S.A., AND VIVO, S.A.,
Defen,dants-Appellees,
AND
PANNON GSM TELECOMMUNICATIONS LTD.,
SONOFON AlS, SWISSCOM MOBILE A.G., TDC A/S,
TDC SVVITZERLAND AG, ALSO KNOWN AS
SUNRISE, TELENOR MOBIL A.S., AND TOTAL
ACCESS COMMUNICATION PLC, ALSO KNOWN
AS DTAC,
Defendants~Appellees,
AND
SONAECOM-SERVICOS DE COMUNICACOES, S.A.,
Defenclant-Appellee,
AND ..
TELECOM ITALIA S.PA., TELECOM PERSONAL
S.A., TIM CELULAR S.A., AND TIM
PARTICIPACOES S.A., ALSO KNOWN AS TIM
BRAZIL,
Defendants-Appellees,
AND
TRUE MOVE COMPANY LIMITED,
Defendant-Appellee,
AND
VVIND HELLAS TELECOMMUNICATIONS S.A. AND
WIND TELECOMUNICAZIONI SPA,
Defendan.ts-Appellees,
AND
AVEA ILETISIM HIZMETLERI A.S.,
Defendant-Appellee,
AND

TECHNOLOGY PATENTS V. T-MOBILE 6
T-MOBILE USA, INC.,
Defendant-Appellee,
AND
AT&T MOBILITY LLC,
Defendant-Appellee,
AND
TELE-MOBILE COMPANY, ALSO KNOWN AS
TELUS MOBILITY,
Defendant-Appellee,
AND
ROGERS WIRELESS PARTNERSHIP,
Defen,dam!-Appellee,
AND
MICROSOFT CORPORATION,
Defen,dant-Appellee, ~
AND
PALM, INC.,
Defenclant-Appellee,
AND
CELLCO PARTNERSHIP, DOING BUSINESS AS
VERIZON WIRELESS,
Defen,dant-Appellee,
AND
HELIO, LLC AND SPRINT NEXTEL CORPORATION
Defendan,ts-Appellees,
AND
LG ELECTRONICS MOBILECOMM U.S.A., INC.,
Defendant-Appellee,
AND

7 TECHNOLOGY PATENTS V. T-MOBILE
MOTOROLA, INC., NOW KNOWN AS MOTOROLA
SOLUTIONS, INC.,
Defen.dan,t-Appellee,
AND
IDEA CELLULAR LIMITED, '
Defen,dan,t-Appellee,
AND
DEUTSCHE TELEKOM AG, MOBILEONE LTD.,
0RANGE LIMITED, 0RANGE NEDERLAND N.V.,
TURKCELL ILETISIM HIZMETLERI A.S., AND
UPSIDE WIRELESS INC., ALSO KNOWN AS IPIPI,
Defendants,
AND
MOTOROLA MOBILITY, INC;,
Interuen0r. _
2011-1581
Appea1 from the United States District C0urt for the
District of Mary1and in case n0. 07-CV-3012, Judge A1ex-
ander Wi11iams, Jr.
0N MOTION
0RDER
Te1e-M0bi1e C0mpany moves to withdraw Abbe F.
Fletn1an, Kristyne A. Bu1l0ck and Lynda L. Calder0ne as
c0unse1, and substitute D01'is J0hns0n Hines as principal
c0unse1, and Vincent P. K0va1:ick and Christ0pher T.
B1ackf0rd as of counsel

TECHNOLOGY PATENTS V. T-MOBILE 3
Upon consideration thereof
IT IS ORDERED THAT!
The motion is granted
FOR THE COURT
JAN 3 `| 2012
/sf J an Horbal__\;
Date J an Horbaly
Clerk 4
cc: Bryan.t C. Boren, Jr., Esq.
Do1'is Johnson Hines, Esq.
FlLED
sharon A- TS1'a@1» ES<1» u.s. counToFAPPeALs ron
Mat:t;heW J. Moore, Esq. 1145 FE9E"A'- clam-"T
Ian N. Feinberg, Esq.
Roderick R. McKelvie, Esq. tJAN 3 1 2012
Louis M. So1omon, Esq.
Kevin P. Anderson, Esq. `}ANci\|_gH§AW
Brian Wm. Higgins, Esq.
Stefani E. Shanberg, Esq.
Stuart J. Sinder, Esq.
James W. Dabney, Esq.
Stephen B. Kinnaird, Esq.
Brian M. Koide, Esq.
Wi1liam I-I. Burgess, Esq.
Deanne E. Maynard, Esq.
Michae1 J. McKeon, Esq.
Robert C. Bertin, Esq.
Ge0rge F. Pappas, Esq.
J0nathan E. Retsky, Esq.
Stephen S. Madsen, Esq.
Kevin Wa1sh, Esq.
Russe1l E. Levine, Esq.
Michae1 M. Markman, Esq.
Robe1‘t C. Nissen, Esq.
EdWard Han, Esq.

9
s
TECHNOLOGY PATENTS V T-MOBILE
Brian C. Riope1le, Esq.
Ramsey M. Al-SalaIn, Esq
Abbe F. F1etman, Esq.
DaVid L. Leichtrnan, Esq.
And1'eW R. So1nme1', Esq.
Joseph A. Rhoa, Esq.
Maximi1ian A. G1'ant, Esq
Jay F. Ut1ey, Esq.
Adam Gahtan, Esq.
Ada1n R. Alper, Esq.
Sc0tt R. MattheWs, Esq.
Steven J ay Y0ung, Esq.
Vict0r Siber, Esq.